DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Final Action on the merits in response to the application filed on 06/27/2022.
Claims 1, 5, 6-8, 12-15, 19, and 20 remain pending in this application.
Claims 1-20 remain pending in this application.

Claim Rejections - 35 USC § 101
Reasons for Removing the 35 USC 101 Rejection
The reasons for withdrawal of the rejection of claims 1-20 under 35 U.S.C. 101  can be found below:
The amendments to the claims are directed to managing user and advertisement data (e.g. monitoring performance characteristics of data traffic; assessing data traffic; generating metrics; routing affiliates data). These limitations of representative claim 1, 8, and 15 recite concepts that amount to (i) Certain Methods of Organizing Human Activity (e.g. based on managing user activities).
However, there is enough integration in the claim to be called a practical application based on the mobile device, blockchain and server that are in the following limitations:
collecting, by a mobile device, data associated with a user activity by detecting movement in response to a changing location of the mobile device, wherein the data is transmitted from the mobile device to a server for storage in association with a user account in response to the user account being logged into the mobile device and authenticated by the server;
calculating, by the server, an emissions reduction of the user activity in real-time based on the data associated with the user activity, wherein the emissions reduction is calculated by comparing an emission value of the user activity to a baseline emissions value….
writing, by the server and to a blockchain, a transaction retiring the amount of carbon credits in response to receiving the request.
Also, the Applicant’s remarks at pg. 7 “Applicant submits that claim 1 recites a practical application and thus recites patentable subject matter. In particular, claim 1 includes collecting data by detecting movement in response to a change in location of a mobile device. The collected user data is associated with the account logged into the mobile device, and the carbon credit is later assigned directly to the user as a result. The invention of claim 1 calculates emissions reductions in real-time using the collected user data by comparing an emission value of the user activity to a baseline emissions value. These features of claim 1 impose meaningful limits on the invention recited in claim 1.”
Therefore, the Applicants amended claims are indicative of integration into a practical application by:
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo


Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11, 13, 15-17, 20  are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20110208621, Feierstein, et al. to hereinafter Feierstein in view of United States Patent Publication US 20170358041, Forbes, et al. 
Referring to Claim 1, Feierstein teaches a method for execution by a computer-based system comprising:
calculating, by the server, an emissions reduction of the user activity in real-time based on the data associated with the user activity, wherein the emissions reduction is calculated by comparing an emission value of the user activity to a baseline emissions value; (
Feierstein: Sec. 0020, 0024, describes the calculation of users’ activities via the user’s carbon footprint, at which 0030 teaches this works with a server.  Additionally, Feierstein at 0020, 0024, 0027, 0031 describes the calculation for emission reduction, which includes 0018 and 0019 for determining the amount of individual activities for defining emission credits);

assigning, by the server, an amount of carbon credits to a user account authenticated with the server based on the calculated emissions reduction of the user activity; (
Feierstein: Sec. 0028, 0024, describes the calculation of users’ activities and determining carbon credits for authenticated user’s and the user’s carbon footprint. Additionally, Feierstein at 0020, 0024, 0027, 0031 describes the calculation for emission reduction, which includes 0018 and 0019 for determining the amount of individual activities for defining emission credits. As, 0029, 0082, 0096teaches the authentication of user information and emission reductions. );

receiving, by the server, a request to retire the amount of carbon credits assigned to the user account.(
Feierstein: Sec. 0030, An end user who purchases one or more of the created carbon neutral products and the supplementary carbon emission reduction credits can permanently retire the carbon emission reduction credits using the unique identifiers associated with one or more of the purchased carbon neutral products or certificates and the purchased supplementary carbon emission reduction credits.);

writing, by the server and to a blockchain (See Forbes), a transaction retiring the amount of carbon credits in response to receiving the request.(
Feierstein: Sec. 0074, describes the user wanting to retire their carbon credits, the Examiner is interpreting this as request of retiring carbon credits).

Feierstein does not explicitly teach collecting, by a mobile device, data associated with a user activity by detecting movement in response to a changing location of a the mobile device, wherein the data is transmitted from the mobile device to a server for storage in association with a user account in response to the user account being logged into the mobile device and authenticated by the server; blockchain
	However, Forbes teaches these limitations.
collecting, by a mobile device, data associated with a user activity by detecting movement in response to a changing location of a the mobile device, wherein the data is transmitted from the mobile device to a server for storage in association with a user account in response to the user account being logged into the mobile device and authenticated by the server (
Forbes: Sec. 0055-0058, describes an app running on a computing device. Forbes: Sec. 0156, describes the app that traces users’ activities, and at 0174 teaches the authentication of users’ account. Forbes: Sec. 0182, 0189, 0227 describes the app that traces users’ activities which includes locations and location movements.);
Blockchain ( 
Forbes: Sec. 0253, describes blockchain and energy credits, in which the Examiner is interpreting as carbon credits. )

Feierstein and Forbes are both directed to the analysis of carbon footprints (See Feierstein at 0020, 0024, 0025; Forbes at 0166). Feierstein discloses that additional examples, such as the computer applicants can be considered (See Feierstein at 0094). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Feierstein, which teaches detecting and repairing information collection problems in view of Forbes, to efficiently apply analysis of carbon footprints to enhancing the capability to collect users’ activities via a computer app. (See Forbes at 0156, 0183).


Referring to Claim 2, Feierstein teaches the method of claim 1, further comprising writing, by the computer-based system and to the blockchain (See Forbes),  a transaction transferring a second amount of carbon credits to a second user account authenticated with the computer-based system in response to receiving a purchase from the second user account (See Forbes) (
Feierstein: Sec. 0028, 0024, describes determining carbon credits for authenticated user’s and 0016, 0053, 0063, 0073 teaches the transferring of carbon credits).

Feierstein does not explicitly teach blockchain; receiving a purchase from the second user account
	However, Forbes teaches these limitations.
Blockchain ( 
Forbes: Sec. 0253, describes blockchain and energy credits, in which the Examiner is interpreting as carbon credits. )

receiving a purchase from the second user account (
Forbes: Sec. 0253, describes blockchain and energy credits, in which the Examiner is interpreting as carbon credits. Forbes: Sec. 0252, teaches a second participants and transactions. )

Feierstein and Forbes are both directed to the analysis of carbon footprints (See Feierstein at 0020, 0024, 0025; Forbes at 0166). Feierstein discloses that additional examples, such as the computer applicants can be considered (See Feierstein at 0094). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Feierstein, which teaches detecting and repairing information collection problems in view of Forbes, to efficiently apply analysis of carbon footprints to enhancing the capability to collect users’ activities via a computer app. (See Forbes at 0156, 0183).

Referring to Claim 3, Feierstein teaches the method of claim 2, further comprising writing, by the computer-based system and to the blockchain (See Forbes), a transaction retiring the carbon credits assigned to the user account in response to receiving a purchase from the second user account (See Forbes) (
Feierstein: Sec. 0074, describes the user wanting to retire their carbon credits, the Examiner is interpreting this as request of retiring carbon credits).

Feierstein does not explicitly teach blockchain; receiving a purchase from the second user account
	However, Forbes teaches these limitations.
Blockchain ( 
Forbes: Sec. 0253, describes blockchain and energy credits, in which the Examiner is interpreting as carbon credits. )

receiving a purchase from the second user account (
Forbes: Sec. 0253, describes blockchain and energy credits, in which the Examiner is interpreting as carbon credits. Forbes: Sec. 0252, teaches a second participants and transactions. )

Feierstein and Forbes are both directed to the analysis of carbon footprints (See Feierstein at 0020, 0024, 0025; Forbes at 0166). Feierstein discloses that additional examples, such as the computer applicants can be considered (See Feierstein at 0094). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Feierstein, which teaches detecting and repairing information collection problems in view of Forbes, to efficiently apply analysis of carbon footprints to enhancing the capability to collect users’ activities via a computer app. (See Forbes at 0156, 0183).

Referring to Claim 4, Feierstein teaches the method of claim 1, wherein the user activity comprises at least one of a transportation event, a home improvement event, a food event, a lifestyle event, or a retail event (
Feierstein: Sec. 0020, end user and/or by the activities of the end user. The activities of the end user are, for example, an event, air travel, operation of a motor vehicle, activities associated with the burning of fossil fuels, etc.).

Referring to Claim 7, Feierstein teaches the method of claim 5, further comprising assigning, by the computer-based system, the amount of carbon credits to the user account authenticated with the computer-based system based on a function of the calculated emissions reduction and a baseline emissions value (
Feierstein: Sec. 0082, 0024, describes the authentication and based standardization of carbon, in which the Examiner is interpreting this a baseline value. As, 0029, 0082, 0096 teaches the authentication of user information and emission reductions.).

Claims 8-11, 13 recite limitations that stand rejected via the art citations and rationale applied to claims 1-4 and 7.  Regarding Referring to Claim 8, Feierstein teaches a computer-based system, comprising: a processor; a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the computer-based system to perform operations (
Feierstein: Sec. 0091, 0092, 0095, 0096 describes the hardware.).

Claims 15-18, 20 recite limitations that stand rejected via the art citations and rationale applied to claims 1-4 and 7. Regarding an article of manufacture including a non-transitory, tangible computer readable storage medium having instructions stored thereon that, in response to execution by a computer-based system, cause the computer-based system to perform operations (
Feierstein: Sec. 0099,  describes the hardware.) 

Claims 5,  6, 12, 18, and 19 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20110208621, Feierstein, et al. to hereinafter Feierstein in view of United States Patent Publication US 20170358041, Forbes, et al. to hereinafter Forbes in view of United States Patent Publication US 20100077020, Paloheimo, et al.

Referring to Claim 5, Feierstein teaches the method of claim 1, further comprising: Feierstein in view of Forbes  does not explicitly teach capturing, by the computer-based system, a start location and an end location associated with the user activity for inclusion in the data associated with the user activity; capturing, by the computer-based system, a vehicle model associated with the user activity; calculating, by the computer-based system, the carbon footprint of the user activity based on a travel distance determined based on the start location and the end location
	Feierstein and Paloheimo both teach emissions reduction.
However, Paloheimo teaches these limitations.
capturing, by the computer-based system, a start location and an end location associated with the user activity for inclusion in the data associated with the user activity.(
Paloheimo: Sec. 0037, the carbon calculator 225 may detect a travel method based at least in part on a starting location (or coordinate) of a travel and an ending location (or coordinate) of the travel. );
Paloheimo describes determining the user’s carbon footprint based off user travel activities.
capturing, by the computer-based system, a vehicle model associated with the user activity (
Paloheimo: Sec. 0033, describes capturing what type over vehicle the user is using, in which the Examiner is interpreting as vehicle mode.);
calculating, by the computer-based system, the emissions reduction of the user activity based on a travel distance determined based on the start location and the end location (
Paloheimo: Sec. 0037, the carbon calculator 225 may detect a travel method based at least in part on a starting location (or coordinate) of a travel and an ending location (or coordinate) of the travel. Paloheimo 0039, teaches emissions reduction).

Feierstei, Forbes, and Paloheimo are all directed to the analysis of carbon footprints (See Feierstein at 0020, 0024, 0025; Forbes at 0166; Paloheimo at 0046, 0047). Feierstein discloses that additional examples, such as the computer applicants can be considered (See Feierstein at 0094). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Feierstein in view of Forbes, which teaches detecting and repairing information collection problems in view of Paloheimo, to efficiently apply analysis of carbon footprints to improving the process of travel data. (See Paloheimo at 0033, 0048, 0049).

Referring to Claim 6, Feierstein teaches the method of claim 1, further comprising:
Feierstein in view of Forbes  does not explicitly teach capturing, by the computer-based system, a start time and an end time associated with the user activity for inclusion in the data associated with the user activity; capturing, by the computer-based system, a vehicle model associated with the user activity; calculating, by the computer-based system, the carbon footprint of the user activity based on a travel duration determined based on the start time and the end time.
Feierstein and Paloheimo both teach emissions reduction.
However, Paloheimo teaches these limitations.
capturing, by the computer-based system, a start time and an end time associated with the user activity for inclusion in the data associated with the user activity.(
Paloheimo: Sec. 0038, new travel methods identified by a user. In this regard, the generated travel method data may include start and stop times of a travel method);
Paloheimo describes determining the user’s carbon footprint based off user travel activities, which includes start and end times.
capturing, by the computer-based system, a vehicle model associated with the user activity (
Paloheimo: Sec. 0033, describes capturing what type over vehicle the user is using, in which the Examiner is interpreting as vehicle mode.);
calculating, by the computer-based system, the emissions reduction of the user activity based on a travel duration determined based on the start time and the end time (
Paloheimo: Sec. 0038, the carbon calculator 225 may be configured to send generated travel method data for a specific geographical location to the travel type service 250, such as, for example, new travel methods identified by a user. In this regard, the generated travel method data may include start and stop times of a travel method.
Paloheimo 0039, teaches emissions reduction).

Feierstei, Forbes, and Paloheimo are all directed to the analysis of carbon footprints (See Feierstein at 0020, 0024, 0025; Forbes at 0166; Paloheimo at 0046, 0047). Feierstein discloses that additional examples, such as the computer applicants can be considered (See Feierstein at 0094). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Feierstein in view of Forbes, which teaches detecting and repairing information collection problems in view of Paloheimo, to efficiently apply analysis of carbon footprints to improving the process of travel data. (See Paloheimo at 0033, 0048, 0049).

Claims 12, 14, and 19 recite limitations that stand rejected via the art citations and rationale applied to claims 5 and 6.  


Response to Arguments
Applicant’s arguments filed 06/27/2022 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 06/27/2022.

Regarding the 35 U.S.C. 103 rejection, at pg. 9 the argues that “Feirestein does not disclose or contemplate "calculating, by the server, an emissions reduction of the user activity in real-time based on the data associated with the user activity, wherein the emissions reduction is calculated by comparing an emission value of the user activity to a baseline emissions value," as recited in amended claim 1.”.
In response, the Examiner respectfully disagree. Feierstein at 0020, 0024, 0027, 0031 describes the calculation for emission reduction, which includes 0018 and 0019 for determining the amount of individual activities for defining emission credits. Therefore, the Applicant arguments are not persuasive.

At pg. 9 the argues that “Feierstein does not disclose or contemplate "assigning, by the server, an amount of carbon credits to a user account authenticated with the server based on the calculated emissions reduction of the user activity."”.
In response, the Examiner respectfully disagree. Feierstein at 0020, 0024, 0027, 0031 describes the calculation for emission reduction, which includes 0018 and 0019 for determining the amount of individual activities for defining emission credits. As, 0029, 0082, 009 6teaches the authentication of user information and emission reductions. Therefore, the Applicant arguments are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mcconnell et al., W.O. Pub. 2008109687, (discussing the tracking of carbon footprint).
Boskovic et al., U.S. Pub. 20120290652, (discussing the tracking of carbon footprint for users and individuals of private vehicles).
Abrishambaf et al., Towards Transactive Energy Systems: An Analysis On Current Trends, https://www.sciencedirect.com/science/article/pii/S2211467X19301105?via%3Dihub, Energy Strategy Reviews, 2019 (discussed the energy footprint and reviewing trends of active systems).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624